i          i      i                                                                   i     i         i




                                  MEMORANDUM OPINION

                                         No. 04-08-00391-CR

                                             Bert VILLA,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 225678
                          Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: July 2, 2008

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                        PER CURIAM

DO NOT PUBLISH